Per Curiam.

The plaintiff may not recover in an action for maintenance and cure for items included in a recovery in his *679action for full indemnity (Krey v. United States, 123 F. 2d 1008). The record of the trial does not disclose whether the item of wages for which a recovery was had in the indemnity action is identical with the item of maintenance in the present case.
The judgment should be reversed and new trial ordered* with $30 costs to appellant to abide the event.
Hammer, Church and Eder, JJ., concur.
Judgment reversed, etc.